Title: To George Washington from Timothy Pickering, 20 September 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State Sept. 20. 1796.
        
        I have just received a letter dated the 17th from Judge Benson: He accepts the place of third Commissioner under the fifth article of the British treaty, and was to set out yesterday for Passamaquoddy, to meet there the other Commissioners on the third of October. The trust, he remarks, is not incompatible with his present office; and interfering with it only for a short time, his acceptance of it appeared to him indispensable. He concludes with these words—“That my own judgement has coincided with the wishes of the President, certainly affords me a very sensible satisfaction.” I am with the highest respect, sir, your most obt servt
        
          Timothy Pickering.
        
        
          P.S. Amos Marsh, the District Attorney has desired to resign his office, & to have a successor speedily appointed. He recommends no one. It shall be a subject of enquiry.
        
      